Citation Nr: 0831399	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1981 and from February 1983 to February 1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied entitlement to service connection 
for bilateral tinnitus. 

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that bilateral 
tinnitus was manifested during active service, was manifested 
within the first post-service year, or was developed as a 
result of an established event, injury, or disease during 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by during active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
bilateral tinnitus was received in March 2005.  Thereafter, 
he was notified of the provisions of the VCAA by the RO in 
correspondence dated in May 2005.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in June 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in February 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records as well as statement from his 
employer pertaining to his claimed disability have been 
obtained and associated with his claims file.  The veteran 
was also provided a VA medical examination and opinion to 
assess the current nature and etiology of his claimed 
tinnitus disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from bilateral 
tinnitus as a result of his active military service, 
including in-service noise exposure.  Considering the claim 
in light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Both of the veteran's DD Form 214 (Report of Discharge From 
Service) note that his military occupational specialty was 
Boatswain's Mate.  Service treatment records are silent for 
any complaints or findings of tinnitus.

In a February 2006 VA audio examination report, the veteran 
indicated that he was exposed to jet engine testing as well 
as aircraft runway noise during service.  The veteran 
reported that he had worked in construction but wore hearing 
protection after separation from service and denied 
occupation noise exposure prior to service.  He complained of 
bilateral and persistent tinnitus that first started during 
active service.  After reviewing the veteran's claim file and 
conducting the examination, the examiner noted that tinnitus 
was present but further indicated that she could not resolve 
the etiology of the veteran's tinnitus without resorting to 
mere speculation.  The examiner also detailed that the 
veteran's service treatment records did not reflect any 
evidence of tinnitus.   

In a February 2007 statement, the veteran's employer, Sharp 
Construction Company, reported that the veteran had worked 
for the company since October 1981.  It was further noted 
that the veteran was in a supervisory position, a job that 
requires him to be able to actively communicate with 
employees daily.  The employer indicated that employees are 
required to wear ear protection when noise levels are high.  

In the June 2008 hearing transcript, the veteran testified 
that he first noticed his claimed tinnitus disability during 
active service in 1978 or 1979.  He reported that as a 
Boatswain's Mate, he was required to stand watch near weekly 
jet engine testing as well as to perform manual labor with 
construction tools.  The veteran described his post-service 
construction work, noting that he wears hearing protection 
and that his company assembles pre-fabricated metal buildings 
with drills and other small handheld tools.  The veteran 
further indicated that he worked in a country club restaurant 
as well as on a farm prior to service.

Based upon the evidence of record, the Board finds the 
veteran's tinnitus disability was not manifest during active 
service, manifest within the first post-service year, or 
demonstrated to have developed as a result of an established 
event, injury, or disease during active service.  In this 
case, service treatment records do not show that the veteran 
had any complaint, treatment, or diagnosis of tinnitus during 
active service.  Evidence of a diagnosis of tinnitus is first 
shown in 2006 more than 20 years after separation from active 
service and cannot be presumed to have been incurred during 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

There is also no competent evidence relating the post-service 
diagnosis of tinnitus to any established event in service.  
The February 2006 VA examiner specifically indicated in her 
report that she could not resolve the etiology of the 
veteran's tinnitus without resorting to mere speculation.  
The Board notes that entitlement to service connection may 
not be granted based on resorting to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2007).

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements as well as during his June 2008 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
current tinnitus disability is a result of noise exposure 
during active military service, this claim turns on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied. 

____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


